







                         ASSET PURCHASE TERMINATION AGREEMENT







THIS AGREEMENT is made this 28th day, of October, 2006




BETWEEN:




              ICON DEVELOPMENT, INC., a Nevada company with its registered
office at

           1235 Quayside Drive, Suite 703, New Westminster, BC V3M 6J5




              (hereinafter referred to as the 'Purchaser")







AND:       NETRIX, INC. a Delaware company with an office at 1150 19th Street,
Vero Beach, FL32960







AND:        RICHARD COTTON (“Richard”), ANTONIO ALVAREZ (“Antonio”),

                  DON COTTON (“Don”) and AHARON FRIEDMAN ( “ Aharon” and

                  together with Richard, Antonio, and don referred to herein as
the founders)




AND:         COMPLETE SECURITY INVESTMENTS LTD.  a company incorporated

                   pursuant to the laws of British Columbia , having an office
in Vancouver BC

                   ( hereinafter referred to as “CSI”)




WHEREAS




A.           The parties hereto, other than CSI entered into an asset purchase
agreement dated the 28

                day of August 2006 (the "Purchase Agreement") by which the
Purchaser agreed to

                Purchase  the Business (as defined herein) from Netrix  on the
terms and conditions set out in the   

                Purchase Agreement; and




B.             The parties hereto have agreed to terminate the Purchase
Agreement; and




C             The Purchaser and CSI entered onto a Finder Broker and Services
and Loan agreement

                dated the 29th day of August, 2006







NOW THEREFORE, in consideration of the covenants and agreements contained
herein, and for other consideration the receipt and sufficiency of which is
acknowledged by al the parties, the parties hereto agree as follows:






















DEFINITIONS AND INTERPRETATION







1.1

Defined Terms Unless otherwise specifically defined in this agreement shall have
the meaning s set forth in the Purchase Agreement




1.2     Purchase Agreement Terminated   The purchase agreement is hereby
terminated

           and no further force or  affect, without liability to any party
thereto, other than as set out in section

           2.8 of the Purchase Agreement. For greater certainty, each party
hereto releases each other party from any

           and all  suits , actions, obligations, liabilities, expenses and
demands under or in relation to the Purchase  

          Agreement  effective as of the date hereof.




1.2

Deposits, Costs and Expenses The purchaser hereby releases any and all claims it
may have to the

           deposits including, without limitation against CSI, Netrix, and the
Founders.  For greater certainty,

           Netrix  and the founders , jointly and severally, covenant to return
all such amounts received on

           account   of the deposit directly to CSI, together with all interest
accrued herein CSI costs and expenses

           associated with the project and  transaction to date as reasonably
evidenced by CSI , which shall be due

           upon demand by CSI. Furthermore, if Netrix and or the Purchaser enter
into an agreement to either sell

           or acquire Netrix assets or shares Netrix shall , and Netrix shall
cause such subsequent purchaser to be

           bound by the same terms of the Finder Broker Services and Loan
Agreement  between the purchaser and

           CSI entered into on the 29th day of August, 2006 and as attached
hereto , as if such purchaser was the

            Purchaser as defined herein.




0.4

Governing Law This Agreement shall be governed by and construed in accordance
with the laws of the State of  Delaware, and the Federal Laws of the United
States of America applicable therein, without reference to the choice of law
principles thereof. Each party hereto attorns to the non-exclusive jurisdiction
of the courts of the State of Delaware ( the Chosen Courts) and (i) irrevocably
submits to the non exclusive jurisdiction of the Chosen Courts. (ii) waives any
objection that the chosen Courts are an in convenient forum or donot have
jurisdiction over any party hereto.




0.5

Entire Agreement  This Agreement constitutes the entire agreement between the
parties and supersedes all agreements, discussions, and negotiations and
Understandings, whether written or oral between the parties upto the date hereof
pertaining to the termination of the Purchase Agreement.







IN WITNESS WHEREOF, This Agreement has been executed by each of the parties
hereto effective as the first date written above.







ICON DEVELOPMENT, INC.







Per:__/s/ Kennedy Kerster_

       Chief Executive Officer
















NETRIX INC.







Per:_/s/ Richard Cotton

       President







COMPLETE SECURITY INVESTMENTS LTD.




Per:___/s/William Mayer____













_/s/ Richard Cotton

RICHARD COTTON







_/s/ Antonio Alvarez__

ANTONIO ALVAREZ







_/s/Aharon Friedman_

AHARON FRIEDMAN







_/s/Don Cotton

DON COTTON



